UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-54331 THE GUITAMMER COMPANY (Exact name of registrant as specified in its charter) Nevada 61-1650777 \(State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6117 Maxtown Road, Westerville, OH 43082 (Address of principal executive offices) Registrant’s telephone number, including area code:(614) 898-9370 Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant has (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates as of March 30,2012 was $13,031,258 (computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity as of the last business day of the registrant's most recently completed second fiscal quarter). For purposes of the foregoing calculation only, directors, executive officers, and holders of 10% or more of the issuer’s common capital stock have been deemed affiliates. The number of shares outstanding of the Registrant’s Common Stock as of March 30, 2012 was 62,053,611. DOCUMENTS INCORPORATED BY REFERENCE: None. EXPLANATORY NOTE The Guitammer Company ( the “Company,” “we,” “us” or “our”) hereby files this Amendment No.1 to our Annual Report on Form10-K for the year ended December31, 2011, originally filed with the Securities and Exchange Commission (“SEC”) on April 6, 2012, (the “Original Report”) to (i)state the date of the Report of Independent Registered Public Accounting Firm on page F-1 and, (ii)to provide the correct executed signature page to the Original Report. Except as stated above, no disclosure contained in any Item of the Original Report is being amended, updated or otherwise revised. This Amendment No.1 to the Form10-K speaks as of the original filing date of the Original Report, does not reflect any events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Original Report. 2 THE GUITAMMER COMPANY Annual Report on Form 10-K TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 14 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Mine safety disclosures 15 PART II Item 5. Market for our Common Equity and Related Stockholder Matters 15 Item 6. Selected Financial Data 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 21 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 21 Item 9A. Controls and Procedures 21 Item 9B. Other Information 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationship and Related Transactions, and Director Independence 36 Item 14. Principal Accountant Fees and Services 38 PART IV Item 15. Exhibits and Financial Statement Schedules 38 Signatures 45 3 Item 1.Business Historical Overview The Guitammer Company (“Guitammer-Ohio”) was incorporated in Ohio on March 6, 1990, as a research, development and licensing company and manufacturer and marketer of low frequency audio transducers that allows users to feel low frequency sound (“bass”) like a subwoofer but silent. (See Articles of Incorporation and amendments thereto, Exhibits 3.0 through 3.2 inclusive, incorporated herein by reference.) On May 18, 2011, Guitammer-Ohio caused the formation of a Nevada corporation with the same name (the “Registrant” “Company”, “Guitammer-Nevada”, “we”, “us” and “our”) and entered into a Plan and Agreement of Reorganization with Guitammer-Nevada pursuant to which (i) the shareholders of Guitammer-Ohio would exchange (on a one (1) for thirty-one thousand, two hundred and six (31,206) shares basis) their aggregate 1,602.3 issued and outstanding shares of common stock for an aggregate of 50,001,374shares of Common Stock, par value $0.001 per share, of Guitammer-Nevada evidencing the same proportional interest in Guitammer-Nevada as they held in Guitammer-Ohio, and(ii) option and warrant holders to purchase an aggregate of1,397.7 shares of common stock of Guitammer-Ohio would exchange (on a one (1) for thirty-one thousand, two hundred and six (31,206) shares basis) their options and warrants for options and warrants to purchase an aggregate of 43,616,626 shares of Common Stock, par value $0.001 per share,of Guitammer-Nevada in the same proportional interestin Guitammer-Nevada as they held in Guitammer-Ohio (the “Reorganization”). In addition, the Company issued to two lenders warrants to purchase shares of Guitammer-Ohio which because of the Reorganization would be converted into warrants to purchase an aggregate of 225,000 shares of our Common Stock, par value $0.001 per share.In order to save time and expense of creating and issuing new Guitammer-Nevada options and warrants, the Company’s Board of Directors passed a resolution that the outstanding Guitammer- Ohio options and warrants would be and are deemed to be and constitute the Guitammer- Nevada options and warrants (on the said 1 for 31,206 shares basis) to purchase an aggregate of 43,841,626 shares of our Common Stock. The name, Guitammer – pronounced “Git”-“tammer” – comes from the conjunction of the words “guitar” and “hammer”.In January 1991 we finished development of and licensed for sale, our original product, the Hammer Jammer™, a patented guitar accessory.Our initial products (low frequency audio transducers) were developed to solve a problem of our founder, who was a musician and unable to feel the low frequency end of the music he was playing without turning the stage monitors up very loud which interfered with the playing ability of the rest of the musicians. Today our principal product is a low frequency transducer sold under the brand name ButtKicker® (“ButtKicker”). The ButtKicker enables the user to feel low frequency sound (or bass) in a realistic, powerful and exciting way.However, unlike the overly loud, booming subwoofers with which most people are familiar, the ButtKicker accurately shakes and vibrates the user without creating any sound. In 2007 we began to develop ButtKicker Live!® (“ButtKicker Live!”), which is an enabling technology for live broadcasts, especially sporting events that allow sports fans at the game and at home to actually feel the action.In March of 2011 the Company was issued US Patent #7,911328 for the “Capture and remote reproduction of haptic events in synchronous association with the video and audio capture and reproduction of these events”.In late 2011 we began marketing this technology to potential customers in the sports, broadcast and distribution business (i.e., cable, DBS, and FiOS companies). 4 ButtKicker brand products are used by companies and hundreds of the world’s leading musicians and are featured in theaters and theme parks around the world and enjoyed by home theater, video gamers and car audio enthusiasts. See Major Entertainment and Theater Installations, below. We are focused on growing our business by developing new and improved products, significantly increasing our branding, marketing and selling efforts and using the ButtKicker Live!® (“ButtKicker Live!”) technology as an accelerant to increase demand and sales of our flagship home theater products to generate both hardware and recurring revenue streams. Home Theater and Gaming Market Size The Consumer Electronics Association (CEA) reported that household penetration of home theater systems as of 2007 (the last year surveyed) was 36% of all US households. Additionally, in 2010 factory-level home theaters in a box (“HTiB”) rose to $802 million in wholesale revenues per the CEA. Additionally, in January 2011, the research group NPD Group reported that total video game revenues for 2010 were approximately $18.58 billion. According to the CEA, Video game accessories are a multiple billion dollar market with over 37 million units of various products sold totaling more than $1.4 billion in sales in 2011. Based on these industry statistics and trends, we believe that ButtKicker brand products have a large potential market. Cable, Satellite and FiOS Market Size According to 2010 industry research there are 59 million digital cable TV subscribers, 44 million satellite TV subscribers and 7 million FiOS (fiber optic / internet based) subscribers.The number of sports specific cable networks are increasing and their penetration is growing: ESPN is available in 99 million homes, theNFL Network is in 55 million homes, MLB (Major League Baseball in is 56 million homes, not to mention ESPN2, Fox Sports Net, CSTV, YES Network, the Big 10 Network and others.) Our Hardware Business Today We sell three (3) main categories of products: 1) ButtKicker and Silent Subwoofer for Car Audio™ brand transducers, 2) audio amplifiers and 3) accessories, with different sizes and configurations based upon the market and use.We sell more than twenty-five (25) different standalone and all-in-one packaged products.Our products include five (5) different types of ButtKicker brand transducers which provide the vibration or bass effects, several models of amplifiers, a wireless option, and the accessories necessary to facilitate the use of our products in our core markets. Our products are sold for use in home theater, gaming, car audio, by musicians and professional audio technicians and in amusement parks and theater markets. Two of our most popular products are the wireless ButtKicker Kit and the ButtKicker Gamer, which are described in greater detail below. 5 Wireless ButtKicker Kit The wireless ButtKicker Kit is designed for home theater and gaming use.Included in the kit is one ButtKicker Advance low frequency transducer, one ButtKicker Power Amplifier with wireless send and receive units and remote control, one Chair/Couch Mounting Kit, and all the cables and wires necessary to hook the system up to home theater and gaming systems.The mounting kit enables the average consumer to quickly and easily use the ButtKicker with any couch or chair.The entire system easily integrates into existing home theater and gaming systems as well.The wireless ButtKicker Kit currently retails for between $329 and $399. ButtKicker Gamer The ButtKicker Gamer (the “Gamer”) is designed for gaming use for both PCs and game consoles.The ButtKicker enables the user to precisely and powerfully feel gunshots, explosions and special effects of video games as well as the bass beat for music.The Gamer works with all types of computers, all gaming systems and any type of digital music player; including any MP3 player or iPod.It works by simply splitting the audio signal from the PC, game console or iPod into the Gamer’s amplifier.The Gamer easily attaches to the center post of most office type chairs.Included in the kit are one ButtKicker Gamer with integrated chair mounting arm, one ButtKicker Gamer Power Amplifier and all the cables and wires necessary to hook the system up to PCs, gaming systems and digital music players.A Quick Start Guide and manual are also included with the Gamer.The Gamer is priced at between $129 and $149. Sales and Marketing Our products are sold worldwide through independent manufacturers’ sales representatives, dealers and distributors. Distribution has steadily increased since we began selling the ButtKicker product in 1998, with more than several hundred resellers, retailers and dealers now selling the ButtKicker product line.Our sales network includes custom home theater, specialty electronics, furniture, musician, professional audio, consumer home theater and electronics dealers. Historically, approximately 20%-35% of our sales have been outside the United States.Our products have been sold around the world.We have active distributors and dealers in Canada, United Kingdom, France, Germany, Denmark, Norway, Holland, Switzerland, Belgium, Israel, Russia, India, Japan, Thailand, Singapore, Malaysia, South Korea, Taiwan, China, Hong Kong, Spain, Turkey, Italy, Argentina, Brazil, Indonesia, Australia and New Zealand. Sales Strategy We sell our products in the following three (3) ways: 1) directly to the dealers; 2) through or by way of independent manufacturers’ sales representatives who receive sales commissions from us; and 3) to distributors who resell our products to dealers. Our core business consumer flagship products, the wireless ButtKicker Kit and the ButtKicker Gamer, are easy to use, aggressively priced, all-in-one kits designed for the home theater and gaming markets.They were developed and designed specifically with the average consumer in mind and therefore are easy to setup and use. 6 Our products are available in stores, through third party catalogs, over the internet, installed as part of custom home theaters and other professional installations, or sold to the consumer directly for self-installation.We also actively target and sell to dealers and key distributors. We have historically not had large amounts of sales through traditional brick and mortar retail stores such as Best Buy, but have concentrated more with the large online resellers such as Amazon.com and MusiciansFriend.com and with specialty electronics retailers.Moving forward, however, we may choose to sell lower priced items which appeal more to individual consumers, and we may seek to sell at brick and mortar retail stores. Our strategy is to develop and market our ButtKicker Live! technology (as described below) along with our sales to commercial theatres to build brand awareness, demonstrate product credibility and create consumer demand. In 2010 the Company’s two major customers, Amazon.com and Berkline Benchcraft, LLC (a manufacturer of furniture, including home theater furniture), accounted for 12% and 11% respectively of our sales. In 2011, Amazon.com and Berkline Benchcraft, LLC accounted for 7% and 4% respectively of our sales Amazon.com purchases our products directly from us for resale on Amazon.com’s website. The Company does not have a purchase commitment from Amazon.com but instead receives purchase orders for our products from Amazon.com on a weekly basis. There can be no assurance that Amazon.com will continue to order our products at the same volume level as in prior years. On May 3, 2011 Berkline Benchcraft, LLC filed for chapter 11 bankruptcy protection.The Company has historically sold its products for use with home theater seating to other manufacturers of furniture, dealers and distributors. In 2010 we reached an agreement with Pearl Drum for Pearl to produce and market a co-branded product, “Pearl’s Throne Thumper by ButtKicker” targeted at the drum market. This product is sold and supported by Pearl through its own existing distribution channels both in the United States and Europe. In 2011 the Company began receiving payments for this product. On September 20, 2011 and December 8, 2011 we received opening purchase orders of $123,540 and $48,855 respectively, from a large Canadian furniture manufacturer, Palliser Furniture Upholstery LTD., with a substantial presence in the home theater market.We began shipping product in fulfillment of these purchases orders in December of 2011 with continuing shipments in Q1 of FY2012. ButtKicker Live!® In 2007 we began to develop ButtKicker Live!® (“ButtKicker Live!”), which is an enabling technology for live broadcasts, especially sporting events that allow sports fans at the game and at home to actually feel the action.In March of 2011 the Company was issued US Patent #7,911328 for the “Capture and remote reproduction of haptic events in synchronous association with the video and audio capture and reproduction of these events”.In late 2011 we began marketing this technology to potential customers in the sports, broadcast and distribution business (i.e., cable, DBS, and FiOS companies). We believe that the successful rollout of ButtKicker Live! will enable us to significantly accelerate our hardware sales and build a recurring revenue stream.ButtKicker Live! is an integrated use of technology to capture, encode, transmit, decode and reproduce the vibrations of people and things at a live event that are then realistically reproduced at a remote location and transferred by means of ButtKicker brand products to the end viewer. 7 The ButtKicker Live! system is designed to enable us to capture the vibration and/or movement in a sporting or other live event by means such as, but not limited to, wired or wireless microphones or sensors, or produced by a digital signal processor.This signal is then used by ButtKicker brand products that shake or move the viewer to recreate the feeling of the sporting or other live event for the viewer in their home. We are in the process of going to market with the ButtKicker Live! technology.It has only been operated through certain events which we have specifically wired for ButtKicker Live! as described below.Moving forward and funding permitting, we hope to form relationships with broadcasters and sports leagues to create and implement technology that will be required to enable us to encode and combine this signal into the existing audio signal and/or to create a distinct and separate signal which we can use to transmit tactile feedback and/or transmit and then decode the signals in a viewer’s home.Our future product development will be focused on adding signal decoding capabilities to be able to control and charge for the ButtKicker Live! service on a per user basis. ButtKicker Live! is designed to integrate with our existing products and potentially similar products from other consumer electronics manufacturer.All the end user will need at home to experience ButtKicker Live! is one of our all-in-one kits or ButtKicker equipped home theater seats. Since beginning initial ButtKicker Live! marketing efforts, we have met with several sports leagues which have expressed interest in the technology. The first DVD project, “Maximum Velocity powered by ButtKicker,” was released July 2010. We have signed a product licensing agreement with the National Hot Rod Association (NHRA) to produce a joint DVD project, “Feel the Power” that is finished but not yet released. In July of 2008, the Arena Football League’s (AFL’s) “Arena Bowl XXII” which was broadcast nationally by ABC was ButtKicker enabled so that fans in one of the end zone sections of the arena felt the hits and tackles of four players (two from each team) who wore specially designed wireless pickups.League, player and fan reaction was extremely positive. Live in-arena testing was also done with the National Hockey League (NHL).Additionally, we are in active discussions with several other professional leagues and sports. We hope to sell ButtKicker Live! technologyto one or more sports league, content providers (i.e. networks) broadcasters and distribution partners as we ramp up our sales and marketing efforts, funding permitting. We will use an integrated strategy to build brand and product awareness in order to achieve our sales goals.Our planned use of this strategy has resulted in positive feedback from representatives of the sports leagues that own the licensing rights, the cable, satellite and TV channels that broadcast the content, distributors and several outside agencies with whom we have been in discussions. A brief overview of various branding and marketing strategies is discussed below: 8 Sports Venues The Company can setup large demonstration areas in arenas, in stadiums, in race in-fields, etc. where either live game action or ButtKicker enabled archival media can be displayed to hundreds and thousands of fans.Large standing platforms or groups of home theater seating equipped with ButtKicker brand transducers can be setup with flat panel displays of ButtKicker Live! enabled media.Joint sponsorships, promotions and discount coupons along with the ever present attractive presenter(s) can be utilized to encourage fans to experience ButtKicker Live! for themselves. Rights Holders and Broadcaster Partnerships The Company and licensing rights holders such as sports leagues and teams and broadcasters have discussed joint marketing efforts direct to the fans using a combination of advertising, community and social networking, web-based marketing and integrating archival ButtKicker enabled media with ButtKicker Live! advertising. Sponsorship Partnerships ButtKicker Live!’s targeted user,the 18 to 54 year old male, is the demographic targeted by sports advertisers.Rights holders are enthusiastic about the opportunities to provide their key sponsors a means – ButtKicker Live! – to reach their key market segment in a new, exciting and memorable way.By partnering with and co-branding with the leagues’ sponsors, we expect to stretch our marketing reach. Online Community & Social Networking Sports fans are an identifiable online community that rights holders has begun to identify and increase their marketing efforts towards in an online social networking manner.These fans are a readily addressable market to which we and the rights holder can jointly promote ButtKicker Live! and directly sell online. Sport Bars and Public Venues Just like the in-arena or in stadium marketing plan, sports bars and other public venues are ideal locations to demonstrate ButtKicker Live! to large groups of sports fans at one time and thereby create buzz about our products, and, if the demonstrations are done correctly, media awareness. Spokespersons We hope to engage one or more well known sports personalities such as players, former players, broadcasters, or industry experts to promote ButtKicker Live! at sporting events, trade shows, on the air, online, in print and other promotional means and methods. 9 Rights Holders’ and Broadcasters’ Economic Benefits ButtKicker Live! broadcast events will involve more of the viewer’s senses and will literally put the viewer into the event.We believe that as a result ButtKicker Live! enabled programming will attract more viewers for longer times which will result in increased advertising revenues for the content providers and content distributors.Additional advertising revenue opportunities may be available for title and presenting sponsors. If we can make ButtKicker Live! operational on a marketable scale, it is possible that we could generate not only one-time revenue from hardware sales but also recurring revenue based on a percentage of licensing, royalty and /or subscriber fees, and increased ratings and other metrics that demonstrate an increase of revenue to sports leagues and teams that own the licensing rights and networks that broadcast the content. ButtKicker Live! Product Development Our development for ButtKicker Live! currently focuses on three immediate-term and two short- to mid-term key initiatives. Areas currently under development and/or, funding permitting, planned for future development are: 1. In arena capture and transmission technology and methods using existing hardware and technology but put together in a unique manner to enable the capture, broadcast and reproduction of ButtKicker enabled effects in both the arena and broadcast. 2. Miniaturized digital accelerometer technology that can be used on the players’/athletes’ bodies, on or in the field or ice and on the ball or puck.We have successfully used the first generation of this system duringArena Football League and National Hot Rod Assoc. tests. 3. Post production capabilities to be used with existing computer hardware and software to add ButtKicker effects to archival material that we believe will be able to be distributed any number of ways including internet, television and satellite broadcasting, DVD and Blu-ray. Short- to mid-term product development is focusing on: 1. Developing the broadcast/transmission system that will interface with existing audio and video broadcasts of live events, whether in standard television or HDTV. 2. The addition of a digital key or encoding of the transmitted signal so that only the ButtKicker Kit or similar ButtKicker brand products can take advantage of any type of ButtKicker enabled event whether the event is broadcast live or taped delayed or post produced.We have started working on this project, and, funding permitting, intend to significantly increase our efforts when more engineering and sourcing personnel resources are available to us. Marketing We use our sales to musicians and theaters to build brand awareness, demonstrate product credibility and create consumer demand.More than 100 touring professionals around the world use ButtKicker low frequency audio transducers as part of their in-ear monitoring systems. 10 We sell our products to both consumers as well as commercial users (home theater installers, professional audio installers, commercial venue designers and other companies who either design or install theaters.Our products are used my many well known musicians, mainly drummers and bass players, who tour with or are part of well known music groups.Our products have been installed in over 50 commercial venues around the world, such as cinema or movie theater auditoriums, special effect theaters, planetariums and the like.Many of the musicians and installations have provided us quotes regarding their satisfaction with the Company’s products.Additionally, consumers who have attended commercial venues outfitted with our products have posted publically available comments on websites favorably describing their experiences with the Company’s products. Therefore we are able to point to these musicians and installations either specifically or in generalities in our marketing materials.Our marketing materials are designed to bring an awareness of the Company’s products to potential consumers and commercial customers including an awareness that the Company’s products, and the “ButtKicker®” brand, are used worldwide.Additionally, because the type of end users that do use our products (professional musicians and large commercial venues), we are able to help demonstrate product credibility by highlighting the fact that our products have been in service without failure and with satisfaction, in large numbers, for several years (and in some cases six years or more). We believe that this combination of product and brand awareness along with demonstrated product credibility can create customer demand for a product that potential customers might otherwise not have been aware of. We believe that ButtKicker Live! will attract significant media attention, increasing brand awareness and accelerate consumer sales. Major Entertainment and Theater Installations There are numerous installations of ButtKicker brand transducers around the world. Theaters equipped with ButtKicker brand products include but are not limited to: 1) IMAX theater in Natick, MA 2) IMAX theater in Reading, MA 3) Mission Space, EPCOT Center, FL 4) AMC Theatre Complex in Kansas City, MO 5) Abraham Lincoln Presidential Library and Museum, Springfield, ILL 6) National Mississippi River Museum and Aquarium, Port of Dubuque, Iowa 7) Kennedy Space Center, Visitor’s Center 8) National Cable and Telecommunications Association theater in Washington, D.C. 9) Macao Science Center Planetarium CGV 4-D Theaters, Seoul, South Korea Expo 2010, Shanghai, PRC – USA and China Telecom Pavillions Krasnodar City Theater Complex, Krasnodar, Russia Typhoon Theater, Centosa Island, Singapore And more theaters and attractions worldwide. 11 Trade Shows and Associations We exhibit at industry trade shows which generate worldwide media attention and facilitate the sales of ButtKicker products in key market segments.We electronically collect the contact information of trade show attendees who visit our booth.We use these contact lists for email, mail and outbound telemarketing sales efforts. We typically attend and/or display at the following trade shows: ·Consumer Electronics Show (CES) ·Custom Electronic Design & Installation Association (CEDIA) ·National Association of Music Merchandisers (NAMM) focused on musicians and pro audio ·National Cable & Television Association (NCTA) We anticipate exhibiting at more trade shows, such as the National Association of Broadcasters (NAB), as ButtKicker Live! continues to rollout.Additionally, we expect to increase our international trade show presence. Manufacturing We outsource the manufacturing of our products; however, we do perform kitting and light assembly of several products in our Westerville facilities. The Company does not have any material contracts in place with its suppliers. We purchase products under agreed upon payment and supply terms that may change from time to time. We are heavily dependent upon product purchased from three principal suppliers.Our principal suppliers are Eminence Speaker, LLC (Eminence, KY); Shenzhen Actiway Industrial Co. - Shenzhen Actiway Electronics Co., Ltd. Factory (Shenzhen, China); and Sonavox Electronics SIP, Sonavox Canada Inc. (Suzhou, China and Markham, Ontario, Canada). These three suppliers accounted for approx. 97% of Company product purchases in 2010 and 90% of Company product purchases in 2011.Purchases from Eminence were 51% and 42% respectively of our total product purchases in 2011 and 2010. Purchases from Actiway were 12% and 27% respectively of our total product purchases in 2011 and 2010. Purchases from Sonavox were 27% and 28% respectively of our total product purchases in 2011 and 2010. We expect these percentages of Company product purchases from these suppliers will remain approximately the same for 2012. Some of our products that are sourced in China are assembled by a manufacturing partner in the State of Kentucky.Additionally, some low volume products are sourced locally in Central Ohio.We are focused on reducing our cost of goods sold and sourcing all of our products as finished goods from China. Warehousing and Fulfillment Currently we warehouse and ship most of our products from our warehouse in Westerville, Ohio.We also drop-ship products direct to Asia and Europe from our manufacturing partners in China without needing to first transport the products to the United States, which saves us time and transportation and handling costs. If our sales increase, of which there can be no assurance, we are consideringoutsourcing our logistics and distribution to third parties which is a very common model for the consumer electronics industry. 12 Competition Although there are several competitors in the low frequency or tactile transducer market segment (described below), we believe that the ButtKicker is the leading brand due to its power, musical accuracy and longevity.We are aware of the following other companies that sell competitive tactile products - Aura Sound (a division of Algo Technology), Clark Synthesis, D-Box Audio, Crowson, Earthquake, iBeam and Messina. We are not aware of competing products, technologies or plans to introduce anything to the market that is similar to ButtKicker Live! Therefore, we believe we will benefit from numerous competitive advantages such as intellectual property protection, our established ButtKicker brand product awareness, installed home theater base, and a first-mover advantage.Additional competitive advantages which we believe ButtKicker brandproducts have are: Lower Range: ButtKicker transducers have a greater low frequency range than most other device (5 – 200 Hertz (“Hz”)) and have a resonant frequency of 9Hz, well below the range of most of the competition. Musical Accuracy: ButtKicker transducers provide a more realistic listening experience possible.ButtKicker transducers have a smooth, musical response without resonant frequency peaks or hot spots. Power:
